Citation Nr: 1735294	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle condition, currently assigned a 10 percent evaluation.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a hearing in July 2016 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the file.  

The Board notes that the Veteran testified at the July 2016 hearing that he had injured his back, knees, and hip as a result of his service-connected right ankle disability.  As noted at the hearing, if the Veteran and his representative wish to file a claim for service connection for those disorders, they are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

The issue of entitlement to an increased evaluation for the service-connected right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the July 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of whether new and material evidence has been submitted to reopen a claim for a left eye disorder.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of whether new and material evidence has been submitted to reopen a claim for a left eye disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c). 

During the July 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of whether new and material evidence had been submitted to reopen a claim for a left eye disorder. See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal as to the issue of whether new and material evidence had been submitted to reopen a claim for a left eye disorder is dismissed.

 
REMAND

The Veteran was afforded VA examinations in September 2012 and August 2014 in connection with his claim for an increased evaluation.  However, during the July 2016 hearing, the Veteran testified that his right ankle disorder had been getting worse over the last several years.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, the Court recently held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports do not include these findings.

For these reasons, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected right ankle disability.  The Board does acknowledge the request at the July 2016 hearing that any such examination be performed by specialist; however, there is no requirement that VA medical opinions be rendered by specialists. See Cox v. Nicholson, 20 Vet. App. 563 (2007); 38 C.F.R. § 3.159 (a)(1).

Moreover, during the July 2016 hearing, the Veteran reported ongoing treatment through VA and indicated that he had last been seen during the prior month.  However, the claims file does not include VA treatment records dated since February 2016.  Therefore, the AOJ should obtain any outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right ankle.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA treatment records, to include any records dated since February 2016.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of the Veteran's service-connected right ankle disability.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right ankle disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left ankles.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; malunion of the os calcis or astragalus; or, evidence of an astragalectomy.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period. See, e.g., September 2012 and August 2014 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


